Title: Lieutenant Colonel Alexander Hamilton to Colonel Stephen Moylan, 7 July 1778
From: Hamilton, Alexander
To: Moylan, Stephen


          7 July 1778. Conveys GW’s wish that Moylan “collect the whole of the cavalry, without delay, as well the unarmed as the
            armed, and after a little refreshment, and getting the horses shod &c. proceed
            moderately towards the North river to join the army.” Cavalry “accoutrements” that
            arrived “to the Eastward” were “ordered immediately on—These will meet us shortly, it is
            to be hoped on the North River and will serve to supply deficiencies.”
        